             Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 1 of 22




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
JOHN MAHONEY, on behalf of himself and all :
others similarly situated,                                             :
                                                                       :
                               Plaintiffs,                             :
                                                                       :
                               v.                                      :   CLASS ACTION COMPLAINT
                                                                       :      FOR INJUNCTIVE AND
HCC MARKETING, INC.,                                                   :     DECLARATORY RELIEF
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                    INTRODUCTION
1.        Plaintiff JOHN MAHONEY (“Plaintiff” or “MAHONEY”), on behalf of himself and

          others similarly situated, asserts the following claims against Defendant HCC

          MARKETING, INC. as follows.

2.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in the

          United States are visually impaired, including 2.1 million who are blind, and according to

          the American Foundation for the Blind’s 2016 report, approximately 300,000 visually

          impaired persons live in the State of Pennsylvania.

3.        “Being unable to access website puts individuals at a great disadvantage in today’s society,

          which is driven by a dynamic electronic marketplace and unprecedented access to

          information.” U.S. Dep’t of Justice, Statement of Eve L. Hill before the Senate Comm. on

          Health, Educ., Labor & Pensions, at 3 (May 14, 2013).

4.        Plaintiff is a blind, visually-impaired handicapped person and a member of a protected

          class of individuals under the




                                                                -1-
       Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 2 of 22




5.   ADA, under 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set

     forth at 28 CFR §§ 36.101 et seq.

6.   Plaintiff requires screen-reading software to read website content using his computer.

     Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people with visual

     impairments who meet the legal definition of blindness in that they have a visual acuity

     with correction of less than or equal to 20 x 200.

7.   Plaintiff brings this civil rights action against Defendant to enforce Title III of the

     Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires,

     among other things, that a public accommodation (1) not deny persons with disabilities the

     benefits of its services, facilities, privileges and advantages; (2) provide such persons with

     benefits that are equal to those provided to nondisabled persons; (3) provide auxiliary aids

     and services—including electronic services for use with a computer screen reading

     program—where necessary to ensure effective communication with individuals with a

     visual disability, and to ensure that such persons are not excluded, denied services,

     segregated or otherwise treated differently than sighted individuals; and (4) utilize

     administrative methods, practices, and policies that provide persons with disabilities equal

     access to online content.

8.   By failing to make its Website available in a manner compatible with computer screen

     reader programs, HCC MARKETING, INC., a public accommodation subject to Title III,

     deprives blind and visually-impaired individuals the benefits of its online goods, content,

     and services—all benefits it affords nondisabled individuals—thereby increasing the sense

     of isolation and stigma among these Americans that Title III was meant to redress.




                                              -2-
        Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 3 of 22




9.    Upon information and belief, because HCC MARKETING, INC.’s Website has never been

      accessible and because HCC MARKETING, INC. does not have, and has never had, an

      adequate corporate policy that is reasonably calculated to cause its Website to become and

      remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent

      injunction requiring:

             a. that HCC MARKETING, INC. retain a qualified consultant acceptable to
                Plaintiff (“Mutually Agreed Upon Consultant”) who shall assist it in improving
                the accessibility of its Website so the goods and services on them may be
                equally accessed and enjoyed by individuals with vision related disabilities;

             b. that HCC MARKETING, INC. work with the Mutually Agreed Upon
                Consultant to ensure that all employees involved in website development and
                content development be given web accessibility training on a periodic basis,
                including onsite training to create accessible content at the design and
                development stages;

             c. that HCC MARKETING, INC. work with the Mutually Agreed Upon
                Consultant to perform an automated accessibility audit on a periodic basis to
                evaluate whether HCC MARKETING, INC.’s Website may be equally
                accessed and enjoyed by individuals with vision related disabilities on an
                ongoing basis;

             d. that HCC MARKETING, INC. work with the Mutually Agreed Upon
                Consultant to perform end-user accessibility/usability testing on a periodic
                basis with said testing to be performed by individuals with various disabilities
                to evaluate whether HCC MARKETING, INC.’s Website may be equally
                accessed and enjoyed by individuals with vision related disabilities on an
                ongoing basis;

             e. that HCC MARKETING, INC. work with the Mutually Agreed Upon
                Consultant to create an accessibility policy that will be posted on its Website,
                along with an e-mail address and tollfree phone number to report accessibility-
                related problems; and

             f. that Plaintiff, their counsel and its experts monitor Defendant’s Website for up
                to two years after the Mutually Agreed Upon Consultant validates it is free of
                accessibility errors/violations to ensure HCC MARKETING, INC. has adopted
                and implemented adequate accessibility policies.

10.   Web-based technologies have features and content that are modified on a daily, and




                                             -3-
        Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 4 of 22




      in some instances, an hourly, basis, and a one time “fix” to an inaccessible website will not

      cause the website to remain accessible without a corresponding change in corporate

      policies related to those web-based technologies. To evaluate whether an inaccessible

      website has been rendered accessible, and whether corporate policies related to web-based

      technologies have been changed in a meaningful manner that will cause the website to

      remain accessible, the website must be reviewed on a periodic basis using both automated

      accessibility screening tools and end user testing by disabled individuals.

                               JURISDICTION AND VENUE

11.   This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42

      U.S.C. § 12188.

12.   HCC MARKETING, INC. purposefully targets and otherwise solicits business from

      Pennsylvania residents through its Website. Because of this targeting, it is not unusual for

      HCC MARKETING, INC. to conduct business with Pennsylvania residents. In fact, the

      opposite is true: HCC MARKETING, INC. clearly does business over the Internet with

      Pennsylvania residents, having entered into contracts with Pennsylvania residents that

      involve the knowing and repeated transmission of computer files over the Internet. See

      Gniewkowski v. Lettuce Entertain You, Order, ECF No. 123 (W.D. Pa Apr. 25, 2017)

      clarified by Order of Court, ECF No. 169 (W.D. Pa. June 22, 2017) (Judge Schwab) (The

      court exercised personal jurisdiction over an out-of-forum defendant for claims its website

      is inaccessible to a visually disabled resident of the forum state.); see also Access Now Inc.

      v. Otter Products, LLC, Case No. 1:17-cv-10967-PBS (D.Mass. Dec. 4, 2017) (exercising

      personal jurisdiction over forum-based plaintiff’s website accessibility claims against out-

      of-forum website operator).




                                               -4-
        Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 5 of 22




13.   Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the judicial

      district in which a substantial part of the acts and omissions giving rise to Plaintiff claims

      occurred.

14.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and

      2202.

                                           PARTIES
15.   Plaintiff, at all relevant times, is and was a resident of Bucks County, Pennsylvania.

16.   Defendant is and was at all relevant times a Pennsylvania Corporation doing business in

      Pennsylvania, including its location at 12270 Townsend Road #1203, Philadelphia, PA

      19154.

17.   Defendant’s stores, its Website and the goods and services offered thereupon, is a public

      accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181(7).

                                   NATURE OF ACTION
18.   The Internet has become a significant source of information, a portal, and a tool for

      conducting business, doing everyday activities such as shopping, learning, banking,

      researching, as well as many other activities for sighted, blind and visually-impaired

      persons alike.

19.   In today’s tech-savvy world, blind and visually impaired people have the ability to access

      website using keyboards in conjunction with screen access software that vocalizes the

      visual information found on a computer screen or displays the content on a refreshable

      Braille display. This technology is known as screen-reading software. Screen-reading

      software is currently the only method a blind or visually-impaired person may

      independently access the internet. Unless website are designed to be read by screen-reading




                                               -5-
        Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 6 of 22




      software, blind and visually-impaired persons are unable to fully access website, and the

      information, products, goods and contained thereon.

20.   Blind and visually-impaired users of Windows operating system-enabled computers and

      devices have several screen reading software programs available to them. Some of these

      programs are available for purchase and other programs are available without the user

      having to purchase the program separately. Job Access With Speech, otherwise known as

      “JAWS” is currently the most popular, separately purchased and downloaded screen-

      reading software program available for a Windows computer. Another popular screen-

      reading software program is NonVisual Desktop Access “NVDA.” Plaintiff uses the latter.

21.   For screen-reading software to function, the information on a website must be capable of

      being rendered into text. If the website content is not capable of being rendered into text,

      the visually-impaired user is unable to access the same content available to sighted users.

22.   The international website standards organization, the World Wide Web Consortium,

      known throughout the world as W3C, has published version 2.1 of the Web Content

      Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established guidelines for

      making website accessible to blind and visually-impaired people. These guidelines are

      universally followed by most large business entities and government agencies to ensure

      their website are accessible.

23.   Non-compliant website pose common access barriers to blind and visually-impaired

      persons. Common barriers encountered by blind and visually impaired persons include, but

      are not limited to, the following:

             a.      A text equivalent for every non-text element is not provided;

             b.      Title frames with text are not provided for identification and navigation;




                                              -6-
Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 7 of 22




    c.      Equivalent text is not provided when using scripts;

    d.      Forms with the same information and functionality as for sighted

    persons are not provided;

    e.      Information about the meaning and structure of content is not

    conveyed by more than the visual presentation of content;

    f.      Text cannot be resized without assistive technology up to 200%

    without losing content or functionality;

    g.      If the content enforces a time limit, the user is not able to extend,

    adjust or disable it;

    h.      Web pages do not have titles that describe the topic or purpose;

    i.      The purpose of each link cannot be determined from the link text

    alone or from the link text and its programmatically determined link context;

    j.      One or more keyboard operable user interface lacks a mode of

    operation where the keyboard focus indicator is discernible;

    k.      The default human language of each web page cannot be

    programmatically determined;

    l.      When a component receives focus, it may initiate a change in

    context;

    m.      Changing the setting of a user interface component may

    automatically cause a change of context where the user has not been advised before

    using the component;

    n.      Labels or instructions are not provided when content requires user




                                      -7-
        Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 8 of 22




             input, which include captcha prompts that require the user to verify that he or she

             is not a robot;

             o.      In content which is implemented by using markup languages,

             elements do not have complete start and end tags, elements are not nested according

             to their specifications, elements may contain duplicate attributes, and/or any IDs

             are not unique;

             p.      Inaccessible Portable Document Format (PDFs); and,

             q.      The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not available

             to user agents, including assistive technology.

                                  STATEMENT OF FACTS
24.   Defendant is a cigar retailer that owns and operates www.holts.com (its “Website”),

      offering features which should allow all consumers to access its goods and services

      throughout the United States, including Pennsylvania.

25.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff is, however, a proficient NVDA

      screen-reader user and uses it to access the Internet.

26.   Plaintiff has attempted to use Defendant’s Website at least once in the past. Unfortunately,

      because of HCC MARKETING, INC.’s failure to build its Website in a manner that is

      compatible with screen reader programs, he is unable to understand, and thus is denied the

      benefit of, much of the content and services he wishes to access or use. For example:

             a. Many features on the Website lacks alt. text, which is the invisible code

                  embedded beneath a graphical image. As a result, Plaintiff was unable to


                                               -8-
        Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 9 of 22




                 differentiate what products were on the screen due to the failure of the Website

                 to adequately describe its content.

             b. Many features on the Website also fail to Add a label element or title attribute

                 for each field. This is a problem for the visually impaired because the screen

                 reader fails to communicate the purpose of the page element. It also leads to the

                 user not being able to understand what he or she is expected to insert into the

                 subject field.

             c. The Website also contains a host of broken links, which is a hyperlink to a non-

                 existent or empty webpage. For the visually impaired this is especially

                 paralyzing due to the inability to navigate or otherwise determine where one is

                 on the website once a broken link is encountered.

27.   As a result of visiting HCC MARKETING, INC.’s Website and from investigations

      performed on his behalf, Plaintiff is aware the Website include at least the following

      additional barriers blocking his full and equal use:

             a. The Website does not provide a text equivalent for every non-text element;

             b. The purpose of each link cannot be determined from the link text alone or from

                 the link text and its programmatically determined link context;

             c. Web pages lack titles that describe their topic or purpose;

             d. Headings and labels do not describe topic or purpose;

             e. Keyboard user interfaces lack a mode of operation where the keyboard focus

                 indicator is visible;

             f. The default human language of each web page cannot be programmatically

                 determined;




                                               -9-
       Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 10 of 22




             g. The human language of each passage or phrase in the content cannot be

                 programmatically determined;

             h. Labels or instructions are not always provided when content requires user input;

             i. Text cannot be resized up to 200 percent without assistive technology so that it

                 may still be viewed without loss of content or functionality;

             j. A mechanism is not always available to bypass blocks of content that are

                 repeated on multiple web pages;

             k. A correct reading sequence is not provided on pages where the sequence in

                 which content is presented affects its meaning;

             l. In content implemented using markup languages, elements do not always have

                 complete start and end tags, are not nested according to their specifications,

                 may contain duplicate attributes, and IDs are not always unique; and

             m. The name and role of all UI elements cannot be programmatically determined;

                 things that can be set by the user cannot be programmatically set; and/or

                 notification of changes to these items is not available to user agents, including

                 assistive technology.

28.   These barriers, and others, deny Plaintiff full and equal access to all of the services the

      Website offers, and now deter him from attempting to use the Website and/or visit HCC

      MARKETING, INC. Still, Plaintiff would like to, and intends to, attempt to access HCC

      MARKETING, INC.’s Website in the future to research the services the Website offers, or

      to test the Website for compliance with the ADA.

29.   Due to Defendant’s failure and refusal to remove access barriers to its website, Plaintiff

      and visually-impaired persons have been and are still being denied equal access to




                                             -10-
       Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 11 of 22




      Defendant’s Website, and the numerous goods and services and benefits offered to the

      public through the Website.

30.   If the Website were accessible, i.e. if HCC MARKETING, INC. removed the access

      barriers described above, Plaintiff could independently research the Website’s offerings,

      including store locations and hours and promotions available at the HCC MARKETING,

      INC.

31.   Through his attempts to use the Website, Plaintiff has actual knowledge of the access

      barriers that make these services inaccessible and independently unusable by blind and

      visually-impaired people.

32.   Though HCC MARKETING, INC. may have centralized policies regarding the

      maintenance and operation of its Website, upon and information and belief, HCC

      MARKETING, INC. has never had a plan or policy that is reasonably calculated to make

      its Website fully accessible to, and independently usable by, individuals with vision related

      disabilities. As a result, the complained of access barriers are permanent in nature and

      likely to persist.

33.   The law requires that HCC MARKETING, INC. reasonably accommodate Plaintiff’s

      disabilities by removing these existing access barriers. Removal of the barriers identified

      above is readily achievable and may be carried out without much difficulty or expense.

34.   Plaintiff’s above request for injunctive relief is consistent with the work performed by the

      United States Department of Justice, Department of Transportation, and U.S. Architectural

      and Transportation Barriers Compliance Board (the “Access Board”), all of whom have

      relied upon or mandated that the public-facing pages of website complies with an

      international compliance standard known as Web Content Accessibility Guidelines version




                                              -11-
        Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 12 of 22




       2.1 AA (“WCAG 2.1 AA”), which is published by an independent third party known as

       the Worldwide Web Consortium (“W3C”).

35.    Plaintiff and the Class have been, and in the absence of an injunction will continue to be,

       injured by HCC MARKETING, INC.’s failure to provide its online content and services in

       a manner that is compatible with screen reader technology.

36.    HCC MARKETING, INC. has long known that screen reader technology is necessary for

       individuals with visual disabilities to access its online content and services, and that it is

       legally responsible for providing the same in a manner that is compatible with these

       auxiliary aids.

37.    Indeed, the Disability Rights Section of the DOJ reaffirmed in a 2015 Statement of Interest

       before the United States District Court for the District of Massachusetts that it has been a

       “longstanding position” of the Department of Justice “that the ADA applies to website of

       public accommodations.” See National Association of the Deaf v. Massachusetts Institute

       of Technology, No. 3:15-cv-300024-MGM, DOJ Statement of Interest in Opp. To Motion

       to Dismiss or Stay, Doc. 34, p. 4 (D. Mass. Jun. 25, 2015) (“MIT Statement of Interest”);

       see also National Association of the Deaf. v. Harvard University, No. 3:15-cv-30023-

       MGM, DOJ Statement of Interest of the United States of America, Doc. 33, p.4 (D. Mass.

       Jun. 25, 2015) (“Harvard Statement of Interest”).

38.    The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this action. In

       relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to alter
       facilities to make such facilities readily accessible to and usable by individuals with
       disabilities . . . Where appropriate, injunctive relief shall also include requiring the . . .
       modification of a policy . . .

42 U.S.C. § 12188(a)(2).



                                                -12-
       Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 13 of 22




39.   There is no DOJ administrative proceeding that could provide Plaintiff with Title III

      injunctive relief.

40.   While DOJ has rulemaking authority and can bring enforcement actions in court, Congress

      has not authorized it to provide an adjudicative administrative process to provide Plaintiff

      with relief.

41.   Plaintiff alleges violations of existing and longstanding statutory and regulatory

      requirements to provide auxiliary aids or services necessary to ensure effective

      communication, and courts routinely decide these types of matters.

42.   Resolution of Plaintiff’s claims does not require the Court to unravel intricate, technical

      facts, but rather involves consideration of facts within the conventional competence of the

      courts, e.g. (a) whether HCC MARKETING, INC. offers content and services on its

      Website, and (b) whether Plaintiff can access the content and services.

43.   Without injunctive relief, Plaintiff and other visually-impaired consumers will continue to

      be unable to independently use the Website, violating their rights.

                             CLASS ACTION ALLEGATIONS
44.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a nationwide

      class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the United

      States who have attempted to access Defendant’s Website and as a result have been denied

      access to the equal enjoyment of goods and services, during the relevant statutory period.

45.   Common questions of law and fact exist amongst Class, including:

              a.      Whether Defendant’s Website is a “public accommodation” under

              the ADA;

              b.      Whether Defendant’s Website denies the full and equal enjoyment



                                               -13-
       Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 14 of 22




              of its products, services, facilities, privileges, advantages, or accommodations to

              people with visual disabilities, violating the ADA.

46.   Plaintiff’s claims are typical of the Class. The Class, like Plaintiff, are visually impaired or

      otherwise blind, and claim that Defendant has violated the ADA by failing to remove

      access barriers on its Website so as to be independently accessible to the Class.

47.   Plaintiff will fairly and adequately represent and protect the interests of the Class Members

      because Plaintiff has retained and is represented by counsel competent and experienced in

      complex class action litigation, and because Plaintiff has no interests antagonistic to the

      Class Members.

48.   Class certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because

      Defendant has acted or refused to act on grounds generally applicable to the Class, making

      appropriate both declaratory and injunctive relief with respect to the Class as a whole.

49.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because fact

      and legal questions common to Class Members predominate over questions affecting only

      individual Class Members, and because a class action is superior to other available methods

      for the fair and efficient adjudication of this litigation.

50.   Judicial economy will be served by maintaining this lawsuit as a class action in that it is

      likely to avoid the burden that would be otherwise placed upon the judicial system by the

      filing of numerous similar suits throughout the United States.

                           FIRST CAUSE OF ACTION
                  VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
51.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

52.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:



                                                -14-
         Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 15 of 22




       No individual shall be discriminated against on the basis of disability in the full and equal
       enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
       any place of public accommodation by any person who owns, leases (or leases to), or
       operates a place of public accommodation.

42 U.S.C. § 12182(a).

53.    Defendant’s Website is a public accommodations within the definition of Title III of the

       ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the general public,

       and as such, must be equally accessible to all potential consumers.

54.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities the opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

       12182(b)(1)(A)(i).

55.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities an opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodation, which is equal to the

       opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

56.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

       among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures, when
       such modifications are necessary to afford such goods, services, facilities, privileges,
       advantages, or accommodations to individuals with disabilities, unless the entity can
       demonstrate that making such modifications would fundamentally alter the nature of such
       goods, services, facilities, privileges, advantages or accommodations; and a failure to take
       such steps as may be necessary to ensure that no individual with a disability is excluded,
       denied services, segregated or otherwise treated differently than other individuals because
       of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).




                                               -15-
       Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 16 of 22




57.   The acts alleged herein constitute violations of Title III of the ADA, and the regulations

      promulgated thereunder. Plaintiff, who is a member of a protected class of persons under

      the ADA, has a physical disability that substantially limits the major life activity of sight

      within the meaning of 42 U.S.C. § 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been

      denied full and equal access to the Website, has not been provided services that are

      provided to other patrons who are not disabled, and has not been provided any reasonable

      accommodation to those services. Defendant has failed to take any prompt and equitable

      steps to remedy its discriminatory conduct. These violations are ongoing.

58.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

      incorporated therein, Plaintiff, requests relief as set forth below.

                               SECOND CAUSE OF ACTION
                                 DECLARATORY RELIEF
59.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

60.   An actual controversy has arisen and now exists between the parties in that Plaintiff

      contends, and is informed and believes that Defendant denies, that its Website contains

      access barriers denying blind customers the full and equal access to the products, services

      and facilities of its Website, which Defendant owns, operations and controls, fails to

      comply with applicable laws including, but not limited to, Title III of the Americans with

      Disabilities Act, 42 U.S.C. § 12182, et seq. prohibiting discrimination against the blind.

61.   A judicial declaration is necessary and appropriate at this time in order that each of the

      parties may know their respective rights and duties and act accordingly.




                                               -16-
       Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 17 of 22




                                   PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

62.   A Declaratory Judgment that at the commencement of this action HCC MARKETING,

      INC. was in violation of the specific requirements of Title III of the ADA described above,

      and the relevant implementing regulations of the ADA, in that HCC MARKETING, INC.

      took no action that was reasonably calculated to ensure that its Website is fully accessible

      to, and independently usable by, individuals with visual disabilities;

63.   A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504(a) which

      directs Defendant to take all steps necessary to bring its Website into full compliance with

      the requirements set forth in the ADA, and its implementing regulations, so that its Website

      is fully accessible to, and independently usable by, blind individuals, and which further

      directs that the Court shall retain jurisdiction for a period to be determined to ensure that

      Defendant has adopted and is following an institutional policy that will in fact cause it to

      remain fully in compliance with the law—the specific injunctive relief requested by

      Plaintiff is described more fully in paragraph 8 above;

64.   An award of costs and expenses of this action;

65.   Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR §

      36.505, including costs of monitoring Defendant’s compliance with the judgment (see

      Hadix v. Johnson, 143 F.3d 246 (6th Cir. 1998), aff'd in part, rev'd in part, 527 U.S. 343

      (1999); Jenkins v. Missouri, 127 F.3d 709 (8th Cir. 1997); Walker v. U.S. Dep't of Hous.

      & Urban Dev., 99 F.3d 761 (5th Cir. 1996); Stewart v. Gates, 987 F.2d 1450, 1452 (9th

      Cir. 1993) (district court should permit compensation for the post judgment monitoring

      efforts by the plaintiff’s counsel that are “useful and necessary to ensure compliance with

      the court's orders”); Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir. 1984); Adams v.


                                              -17-
          Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 18 of 22




         Mathis, 752 F.2d 553 (11th Cir. 1985); Willie M. v. Hunt, 732 F.2d 383, 385, 387 (4th Cir.

         1984); Bond v. Stanton, 630 F.2d 1231, 1233-34 (7th Cir. 1980); Northcross v. Board of

         Educ., 611 F.2d 624, 637 (6th Cir. 1979) (“Services devoted to reasonable monitoring of

         the court's decrees, both to ensure full compliance and to ensure that the plan is indeed

         working…are essential to the long-term success of the plaintiff's suit.”) (citing 3rd Circuit’s

         support for District Court’s award of prospective fees to plaintiff’s counsel);

66.      An order certifying the Class under Fed. R. Civ. P. 23(a) & (b)(2) and/or (b)(3), appointing

         Plaintiff as Class Representative, and his attorneys as Class Counsel; and

67.      Such other and further relief as this Court deems just and proper.


Dated:      Philadelphia, Pennsylvania
            February 10, 2020


                                                         GLANZBERG TOBIA LAW, P.C.

                                                         By: /s/ David S. Glanzberg
                                                         David S. Glanzberg, Esq.
                                                         david.glanzberg@gtlawpc.com
                                                         123 South Broad Street, Suite 1640
                                                         Philadelphia, PA 19109
                                                         Tel: (215) 981-5400
                                                         Fax: (267) 319-1993
                                                         ATTORNEYS FOR PLAINTIFF




                                                  -18-
                                   Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 19 of 22




     I. (a) PLAINTIFFS                                                                                                       DEFENDANTS
     JOHN MAHONEY·. on behalf of himself and all othe                                                                      HCC MARKETING. INC                                    20                          857
         (b) County of Res,dence of F ir5t Listed Plamttff                                                                   County of Residence of First Listed Defendant
                                       (FXCFP T TN l: S PLAINTIFF C'. , ES)                                                                                  /IN 1'S PLA!VTIFF CASES ONl Y)
                                                                                                                             NOH       IN LAJ\D CONDLMNA TlON C.ASE,S. GSE THE LO<.A TION Of
                                                                                                                                       n-IF TRACT OF LAND INVOLVED


      (C) Attorneys rf ,rn, !vame Address and Telephone Number1                                                               Attorneys fl/ Known1
     David S Glanzberg. Esq. Robert M Tobia. Esq. Glanzberg Tobia Law.
     PC 123 S Broad Street, Ste 1640. Philadelphia, PA 19109. Tel (215)
     981-5400
     I I. BASIS OF Jl'RJSDICTJON IP/a                             e an X m One Box Only)                       III, CJTIZE'.'iSHIP OF PRINCIPAL PARTIES /Plaa an                                       X mOne BoxforI'falntiff
                                                                                                                        (For D1vers11)' Cases Only;                                           and One Box for Defendant)
 '1 I       l S Government                                                                                                                        PTF          DEF                                           PTF      DEF
                 Plamllff                                  JS. Government Not a Party)                           C11Izen of Tlus State               '1 I      cl     I   Inc0<porated or Pnnc1pal Place       '.1 4   '.1 4
                                                                                                                                                                            of Busmess In Tins State

 7 2        l   ~ G-ovemment                  cl 4     Diversity                                                 C11tzen of Another State            '1 2      '1 2       lnc0<porated and Pnnc,pal Place
                 Defendant                               (lnd1cate Ct11zensh1p of Parnes m llem ll[)                                                                         of Busmess In Another State

                                                                                                                                                     ::J 3     '1     3   f ore1gn Nanon                             '1 6     '1 6

 IV l'iA TL'RE OF SUT (Place an                           "X" m One Box On 1                                                                                    Cl ICkhere or N
                                                                                                                                                                              , ature o fS mt C ode Descnnt,011s
 I              i                                                                     ¼                                                                                                                  ¼                           I
 '1 I IC Insurance                               PERSONAL INJURY                      PERSONAL DiJLRY            '.1 625 Drug Related Seizure           '.1 422 Appeal 28 \.:SC 158          '1 375 false Uauns Act
 8 l 2C \ifanne                              '.1 110 Auplane                     ::J 365 Personal Injury •                 of Property 21 l SC 881      '.1 413 \\i1thdrawal                 '1 3'6 Qu, Tam 1 ,1 t:SC
 'l I 30 Miller A, t                cl 31 S Airplane Product                               Product Liability      '"1 690 Other                                     28 LSC 157                         J7291all
 cl 140 1\/egollable Instrument             L,ab1hty                            ::J   367 Health Care,                                                                                 '.1        400 State Reapporllonment
 '1 I 50 Recovery of Overpayment '.1 l20 Assault. I ,,be! &                               Pharmaceutical                                                                             m '1         410 Anlltrust
          & Fnforcement of Judgment         Slander                                       Personal lnJury                                               cl 820 Copynghts               cl         4 30Banks and Bankmg

     ,
 '1 I 5 I Med1..:..are Act
        I 51 Recovery of Defaulted
                                    a 330 Federal Employers
                                                       Liab1hty                 ::J
                                                                                          Product Liability
                                                                                      368 Asbestos Personal
                                                                                                                                                        cl 8.lO Patent
                                                                                                                                                        cl 8.35 Patent • Abbreviated
                                                                                                                                                                                       '.1
                                                                                                                                                                                       '1
                                                                                                                                                                                                  450
                                                                                                                                                                                                  460
                                                                                                                                                                                                      ColJJJilerce
                                                                                                                                                                                                      Deportauon
             ~tudent l oans                  cl 340 Manne                                  inJury Product                                                       New Drug Apphcal!On    '.1        4 70Racketeer Influenced and
             , E,eludes Veterans)            '1 34 5 Manne Product                         Liab1hty                                                     '.1 840 Trademark                             Corrupt Orgaruzations
      , 151 Recovery of Overpayment                    L1ab1hty                   PERSONAL PROPERTY "                                                                                  '"1        480 C onsurner Crecht
             vf Ve.teran s Benefits          '.1 350 Motor Velucle              cl 370 Other Fraud               cl 710 fau Labor Standards             cl 86 l HIA (1395ft)                          (15 LSC 1681 or 1692)

 ,    , 16G ~tockholders" Smts               '1 35 S Motor Velucle              :, 371 Truth tn Lendmg                     Act                          '.1 862 Black Lung (92 3)      '.1        485 Tele.phone Consumer

 .,     I 9C Other C<intract
        I ,5 Contract Product I ,ab,l,ty     n
                                                     Product Liab1hty
                                                 360 Other Personal
                                                                                , 380 Other Personal
                                                                                        Property Damage
                                                                                                                  '"1 720 Labor/Management
                                                                                                                         Relations
                                                                                                                                                        :J   863 D!WC,'DI\VW 14051gJ)
                                                                                                                                                        '.1 864 SSID Title X\1
                                                                                                                                                                                                         Prote<.t1011 A.a
                                                                                                                                                                                             '.1 490 Cable/Sat TV
     '1 196 franchise                                lnJury                     ::J 385 Property Damage          cl 740 Railway Labor Act               '.1 865 RSI C405(g)J                 '1 850 Secunties/ColJJJilochlles/
                                             n   362 Personal inJury •                  Product Liability        cl 751 l'anuly and Mech.cal                                                             Exchange

 I              -.          },
                                                     Medical Malpractlce                                                 Leave Act
                                                                                                                 '.1 790 Other Labor Littgatton
                                                                                                                                                                                             '.1 890 Other Statutori, Ac,llons
                                                                                                                                                                                             '1 891 Agncultw-al Acts
 '1 2 IO l and Condemnation                  '.1 440 Other C1vd Rights                Habeas Corpus:             c.J   79 I f mployee Retirement        '.1 870 Taxes (l: S Plamnff          '.1 893 Em,ronmental Matters
 '1 220 Foredosure                           '."J 441 Vottng                    '.1 463 Aben Detainee                       Income Secunty Act                      or Defendant)            '.J 895 Freedom of lnfonnallon
  7 2 ,o Rent I ,ease & L1ectment            ::J 442 Employment                 ::J 5 10 Mouons to Vacate                                               '."J 871 IRS       Thrrd Party                   Act
 '.J 240 Tarts to Land                       ::J 44 3 Housmg/                             Sentence                                                                  26 \.:SC 7609            '1 896 Arbitration
 '.1 245 fort Product Liab1hty
 .'1 290 All Other Real Property
                                                       Accommodatlons


                                            ~"- '"''""'"=
                                                     Employment
                                                                                cl 5 30 General
                                                                                '.1 S 35 Death Penalty
                                                                            Other:
                                                                                                                 .                            21--~
                                                                                                                 '.1 462 Naturalization Apphcatton
                                                                                                                                                                                             '1 899 Admm,strat,ve Procedure
                                                                                                                                                                                                    Acb'Rev,ew or Appeal uf
                                                                                                                                                                                                    Agency Decision
                                        / :,: 4 6 Amer w,'D1sab1httes • '.1 540 Mandamus & Other                 '."J 465 Other Inmugration                                                  cl 950 Constitut1onal1ty of
                                                     Other              '.1 S50 CIVll Rights                               Actions                                                                  State Statutes
                                            '.1 '148 Educatton          '.1 555 Pnson Cond11ton
                                                                        '.1 560 ClVll Detamee ·

                I                      \,..                                     Conch.ttonsof
                                                                                Confinement

'V. ~GIS                    ~'=••,         m One Box Only)
 XI          )ng,nal             '7 2 Removed from                   (1     3   Remanded from              ::J 4 Remstated or         '."J 5 Transferred from             '."J 6 Multtd1stnct                '."J 8 Mult1d1stnct
            Proceed mg                State Court                               Appellate Court                  Reopened                    A11other D,stnct                    l. 1t1gat1on -                     l.1tigat1on -
                                                                                                                                            /specify)                            Transfer                           Direct F,Ie


V.                                                C 1te the U S Civil Statute under which you are filmg (Do not cite jurisdictional statutes ,,,.fess diverstty1
                                                   Title Ill of Americans with D1sab1l1t1es Act
            CAt:SE OF ACTION' Enef descnpt1on of cause
                                                                                                                                                                                                   ,,-....,
 VII. REQUESTED I!'I                              -"    CHECK IF nns IS A CLASS ACTIO'J                                DEI\IAND$                                       CHECK YES only /man?;! m complamt
                ('OMPLAINT:                       I     UNDER RL'LE 2 3, F R Cv P                                                                                      Jl'.RY DEMA..,1>: X s '7No
 VIII. RELATED CASE(Sl
                                                       (5ee tnstru, hons)                                                                                                                   \@ 14 202
       IF A:"lit'                                                               JUDGE•,                                                                      DOCKFTNUMBER                             D
 [)AH                                                                                 SIGNA Tl.,'RF OF A ITORNF.Y 0
 02/11/2020                                                                       Isl David S Glanzberg
 FOR OFFICF rsE ONL y

         Rf CFJP1 #                    AMOCNT                                             APPL YING IFP                                  Jl'DGE                                   MAG Jt:DGE
                                          ' !t
                           Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 20 of 22

                                                                                                                                                       8 I!\J 7
                                                           ilt

                                           t
                                          ·:r-11                  UNITED STATES DISTRICT COt:RT
                                                       F~~ THE EASTER~ DISTRICT OF PENNSYLVANIA                                    20
                                           I               ft             DESIGNATION f'ORl\1
                                        nsel or pro se pla1* to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                                   7203 Centennial Station, Warminster, PA 18974
Address of Defendant:                                      114 SOUTH 16TH STREET, PHILADELPHIA. PA 19102

Place of Accident, Incident or Transaction:                                                             Bucks County


RELATED CASE, IF ANY:

Case Number:                                                      Judge:_                                                    Date Terminated:

Civil cases are deemed related when Yes is answered to any of the followmg questions:

1.    Is this case related to property included in an earher numbered suit pending or within one year                          YesD                 No~
      previously terminated action in this court?

2.     Does this case involve the same issue of fact or gro\\' out of the same transaction as a pnor suit                      YesD                 No~
       pending or withm one year previously terminated action in this court?

3.    Does this case involve the validity or infringement ofa patent already m smt or any earher                               YesO                 No8
      numbered case pending or within one year previously terminated action of this court?

4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        YesD                 No~
      case filed by the same indi,.,idual?

I certify that, to my knowledge, the withm case            O is                                                nding or withm one year previously termmated action m
this court except as noted above.

DA TE ___          a_:_ fr~ 0~0_                      __                                                                           __5ogdo_
                                                                                                                                         Attorney ID   #   (if apphcable)


CIVIL: (Place a     ✓   in one category only)

A.           Federal Question Cases:                                                        B.     Diversity Jurisdiction Cases:

••     I.
       2.
           Indemnity Contract, Marine Contract, and All Other Contracts
           FELA
                                                                                            ••     I.
                                                                                                   2
                                                                                                        Insurance Contract and Other Contracts
                                                                                                        Airplane Personal Injury
••     3. Jones Act-Personal Injury
       4. Antitrust
                                                                                             ••    3
                                                                                                   4.
                                                                                                        Assault, Defamation
                                                                                                        Marme Personal InJury

B                                                                                          ••
       5. Patent                                                                                   5    Motor Vehicle Personal Injury
       6. Labor-Management Relations                                                               6.   Other Personal Injury (Please specify)
••     7   Civil Rights
       8. Habeas Corpus
                                                                                              ••   7
                                                                                                   8.
                                                                                                        Products Liability
                                                                                                        Products Liability -- Asbestos
       9. Secunties Act(s) Cases
       10. Social Security Review Cases
                                                                                              •    9    All other Diversity Cases
                                                                                                        (Please specify) _     __
       11 All other Federal Question Cases
           (Please specify) _ Americans with D1sab1lit1es Act (44fil. _



                                                                           ARBITRATION CERTIFICATION
                                                   (The effect of this certification ts to remove the case from ehgtb1ltty for arbitratwn)

             David         s. Gla nzberg                _,. counsel ofrecord or prose plamttff, do hereby certify
             Pursuant to Local Civil Rule 53.2, § 3(c) (2), thatt                                          d belief, the damages recoverable in this civil action case
             exceed the sum ofSIS0,000.00 exclusive of interest

             Relief other than monetary damages is sought.
                                                                                                                                             FEB 14 2020
DA TE       02/10/20~
                                                                                                                                             PA 50820
                                                                         Attorney-at-law I Pro Se Plaintiff                              Attorney ID # (if apphcable)

NOTE A Ina] de novo will be a tnal by Jury only 1fthere has been compliance with FR C P 38

Ci> 609 (512018)
             Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 21 of 22

rt\
·'I
·.~
            \~             r(
  ',)
             u                    f~ THE UNITED STATES DISTRICT COURT
                                F~~THE EASTERN DISTRICT OF PENNSYLVANIA                      20             857
                                CASE MANAGEMENT TRACK DESIGNATION FORM

        JOHN MAHONEY, on behalf of himself and                                       CMLACTION
        all others similarly situated
                                 v.

        HCC MARKETING, INC.,                                                         NO.

        In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, cmmsel for
        plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
        filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
        side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
        designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
        the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
        to which that defendant believes the case should be assigned.

        SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

        (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

        (b) Social Security - Cases requesting review of a decision of the Secretary of Health
            and Human Services denying plaintiff Social Security Benefits.                                   ( )

        (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

        (d) Asbestos - Cases involving claims for personal injury or property damage from
            exposure to asbestos.                                                                            ( )

        (e) Special Management- Cases that do not fall into tracks (a) through (d) that are
            commonly referred to as complex and that need special or intense management by
            the court. (See reverse side of this form for a detailed explanation of special
            management cases.)

        (f) Standard Management-


            02/10/2020                                                        John Mahoney
        Date                               Attorney-at-law                       Attorney for
         (215) 981-5400                 (267) 319-1993                        dav1d glanzberg@gtlawpc.com

        Telephone                           FAX Number                           E-Mail Address


        (Civ. 660) 10/02




                                                                                                   FEB 14 2020
Case 2:20-cv-00857-PBT Document 1 Filed 02/14/20 Page 22 of 22




                                          C-out't ifa.ne: EDPA-Ph1lodelph1a
                                          lhv1s1or,: 2
                                          Rec-elpt Number; PPE211484
                                          Cast,~er Hi: stoHs
                                          Transact1on Date: 02:14/2020
                                          Payer Name: LO OF DAVIDS. GLANZBERG
                                          CIVIL FILiNG FEE
                                           f.~r: LO or ~AVID                  s. GLANZBER5
                                           Amou~t:                          ¼408,00
                                          CIVIL fllil-lG FEE
                                           ~or: LO OF DAVID 5. GLAHZBERG
                                           Amount:            t40B.08
                                          CIVIL Fl~ING fEl
                                           fc,r: LO OF :iC\'JlD S. GlAMZB£kG
                                           14raou1,t:         $1190,00
                                          CI~ll FILING FEE
                                           for: ~O OF DA~ID S. G~ANZB(kG
                                           Ai!I0•1n~;                       $400. 00
                                          C:Vi:. FIUNG FU.
                                           for: i..(1   Of :1cwa· ',. Gll-'hZBrnG
                                           An,ount:             $40~1. ~g
                                          f:½i-'t k CL\!: CY. ( OMVE.RS I JN
                                           kt>II~ t':.r,,:   lD    (lf       D;iVEJ S. fM:iNZP[RG
                                           Chetk.'i'icnpy Orae-r N;ir.: 1~ 76
                                           Al!li; TeiA~tt>d: $2 1 00f. e0

                                          htal D..if:                       s2. 000. 00
                                          T:1taJ. ,11nr,ereti: Sc,0fl\:l,00
                                          Ch~nge AIDt:                      iB.00



                                          U'."l~Y ilit,~11 hanl: clea,.s th'? ch<?ck,
                                          mone, order,            01        ver1f1es c:ed1t of
                                          fm,ds ,s the fee or oe!lt 01f,ci21ly
                                          ;:a1:i or ·hscha1ged.                    A $53 ft>e :.111
                                          be c-harg.:c for             si    ~et,.,rnM c'l2tk.
